DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of -, +, +, -, +, + as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, +, +, +, +, + or -, +, +, +, +, + or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes dependent claims that includes a single power to a particular lens (claims 2, 3, 5, 12, 13 and 15). These claims do not provide sufficient limitations to solve the issue of enablement alone, but would if combined. The applicant has only defined the powers of half the system, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a lens system comprising at least 6 lenses. The independent claims define the power of the second, third and sixth lenses. The nature of the invention is drawn to a camera optical system.
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when changing the power of a single lens into an existing system.
The applicant has disclosed three working models using the power arrangement of -, +, +, -, +, +. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum number of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. Modifying the applicant’s first lens to be positive, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Allowable Subject Matter
Claims 10, 19 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims but for the 112 rejection above and its dependence on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami et al. (PGPUB 20160085054).

Regarding claim 1, Asami discloses a lens assembly, in sequence from an object side to an image side along an 2optical axis, comprising: 
3a first lens with refractive power, which includes a convex surface facing the 4object side (L1, See at least Example 12 [0278], Tables 12(A)/(B) and Fig. 14); 
5a second lens with positive refractive power (L2, See at least Example 12 [0278], Tables 12(A)/(B) and Fig. 14); 
6a third lens with positive refractive power (L3, See at least Example 12 [0278], Tables 12(A)/(B) and Fig. 14); 
7a fourth lens with refractive power (L4, See at least Example 12 [0278], Tables 12(A)/(B) and Fig. 14); 
8a fifth lens with refractive power (L5, See at least Example 12 [0278], Tables 12(A)/(B) and Fig. 14); and 
9a sixth lens with positive refractive power, which includes a convex surface 10facing the object side (L6, See at least Example 12 [0278], Tables 12(A)/(B) and Fig. 14); 
11wherein the lens assembly satisfies: 
0.2 < |f5/f| < 1.5 (Table (B) where f5 = 6.87 and f = 4.97 giving 1.38);
13wherein fs is a focal length in mm of the fifth lens and f is an effective focal 14length in mm of the lens assembly.
	
	Regarding claim 3, Asami discloses wherein the fourth lens is with 2negative refractive power, and further comprises a concave surface 3facing the object side and a concave surface facing the image side (Fig. 14 and Table 12(A)).
	
Regarding claim 5, Asami discloses wherein the first lens is with negative refractive power, and further comprises a concave surface 3facing the image side (Tables 12(A) and (B)).

	Regarding claim 6, Asami discloses wherein the sixth lens further 2comprises a convex surface facing the image side (Table 12(A)).

	Regarding claim 9, Asami discloses wherein the lens assembly satisfies 2at least one of the following conditions (Table 12(A)and (B) where f = 4.97, f1 = -6.24, f2 = 9.73, f4 = -5.26, f6 = 7.82, BFL = 4.56282 and TTL = 20.17562 giving for expressions 3-7: 3 = 1.26, 4 = 1.96, 5 = 1.05, 6 = 1.57 and 7 = 0.23):
 
    PNG
    media_image1.png
    235
    377
    media_image1.png
    Greyscale
 
8wherein f1 is an effective focal length in mm of the first lens, f2 is an effective 9focal length in mm of the second lens, f4 is an effective focal length in mm of the 10fourth lens, f6 is an effective focal length in mm of the sixth lens, f is an effective 11focal length in mm of the lens assembly, BFL is an interval in mm from an image side 12surface of the sixth lens to the image plane along the optical axis, and TTL is an 13interval in mm from an object side surface of the first lens to the image plane along 14the optical axis.

Claim(s) 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami et al. (PGPUB 20160011403 hereinafter Asami’1403)

Regarding claim 11, Asami’1403 discloses a lens assembly, in sequence from an object side to an image side along an 2optical axis, comprising: 
3a first lens with refractive power, which includes a convex surface facing the 4object side (L1, At least example 5, Table 5(A)-(C)); 
5a second lens with positive refractive power (L2, At least example 5, Table 5(A)-(C)); 
6a third lens with positive refractive power (L3, At least example 5, Table 5(A)-(C)); 
7a fourth lens with refractive power (L4, At least example 5, Table 5(A)-(C)); 
8a fifth lens with refractive power (L5, At least example 5, Table 5(A)-(C)); and 
9a sixth lens with positive refractive power (L6, At least example 5, Table 5(A)-(C)), which includes a convex surface 10facing the object side; 11wherein the lens assembly satisfies (Table 5(A) where f = 9.72 and f6 = 12.07 giving 21.79):
 
    PNG
    media_image2.png
    24
    446
    media_image2.png
    Greyscale
 
13wherein f6 is a focal length in mm of the sixth lens and f is an effective focal 14length in mm of the lens assembly.

	Regarding claim 13, Asami’1403 discloses wherein the fourth lens is with 2negative refractive power, and further comprises a concave surface 3facing the object side and a concave surface facing the image side (Table 5(A)).

	Regarding claim 14, Asami’1403 discloses e second lens further comprises a convex surface facing the object side and a convex surface facing the image side (Table 5(A)); and 4the third lens further comprises a convex surface facing the object side and a 5concave surface facing the image side (Table 5(A)).

	Regarding claim 15, Asmi’1403 discloses wherein the first lens is with 2negative refractive power, and further comprises a concave surface 3facing the image side (Table 5(A)).

	Regarding claim 16, Asami’1403 discloses wherein the sixth lens further 2comprises a convex surface facing the image side (Table 5(A)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami.

Regarding claim 2, Asami discloses wherein the image side of the fifth lens is convex (Table 12(A)), but does not disclose in the 12th example wherein the fifth lens is with 2positive refractive power, and further comprises a convex surface 3facing the object side.
However, Asami teaches in embodiments 13-25 wherein the fifth lens is an aspheric biconvex lens (See at least Table 13(A)-(C)).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Asami’s 12th embodiment with at least one of embodiments 13-25 such that the fifth lens was a biconvex aspheric lens motivated by improving image aberration correction ([0229]-[0235]).

Regarding claim 4, Asami discloses the second lens further comprises a convex surface facing the object side and a 3convex surface facing the image side (Table 12(A)); and 4the third lens further comprises a convex surface facing the object side (Table 12(A)).
Asami does not disclose in the 12th embodiment wherein the third lens comprises a 5concave surface facing the image side.
However, Example 23 teaches an aspheric third lens having a convex object side and image side comprising a concave surface at an inflection point (Tables 23(A)-(C)).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Asami’s 12th embodiment with the 23rd embodiment such that the third lens was image side surface was aspheric and concave at an inflection point motivated by improving image aberration correction ([0223]-[0225]).

Regarding claim 7, Asami does not disclose wherein the sixth lens further 2comprises a plane surface facing the image side.
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that it is desirable to have a shorter lens system ([0004] and [0021]) and having improved aberration correction ([0153]).
As for the nature of sixth lens of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the image side surface of the sixth lens is concave, convex or planar.  And these three, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve a shorter lens system and improved aberration correction would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since the equations that predict lens powers and performance are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing the shape of the image side surface of the sixth lens to another of the finite options. Further, expressions 12 and 12-2 suggest that a planar image side surface will result in improved spherical aberration correction. This is also suggested in [0192] and [0196] where surfaces are suggested for improving spherical aberration correction.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami in view of Zhang et al. (CN109946814).

Regarding claim 8, Asami discloses wherein further comprising a stop 2disposed between the third lens and the fourth lens (Table 12(A)).
Asami does not disclose the fourth lens and 3the fifth lens are cemented together.
However, Zhang teaches a similar lens system (See page 4 of the translation paragraphs 5-11) wherein the fourth and fifth lenses are cemented together (page 5 first paragraph)
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Asami and Zhang such that the fourth and fifth lenses were cemented together motivated by improving aberration correction (page 4 last paragraph).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami’1403 in view of Zhang et al. (CN107121756 hereinafter Zhang’1756).

Regarding claim 12, Asami’1403 discloses wherein the fifth lens is with 2positive refractive power (Table 5(A)), but does not disclose the fifth lens comprises a convex surface 3facing the object side and a convex surface facing the image side.
However, Zhang’1756 teaches a similar lens system ([0098]) wherein the fifth lens comprises a convex surface facing the object side and a convex surface facing the image side ([0087]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Asami’1403 and Zhang’1756 such that the fifth lens was biconvex motivated by improving image quality.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami’1403.

Regarding claim 17, Asami’1403 does not disclose wherein the sixth lens further 2comprises a plane surface facing the image side.
However, Asami teaches that the sixth lens can be made as a plano-convex lens with the convex surface towards the object side ([0145]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the image side surface of the sixth lens of Asami’1403 to be planar motivated by improving spherical aberration correction ([0145]).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami’1403 in view of Bao et al. (PGPUB 20200249432).

Regarding claim 18, Aasmi’1403 discloses wherein further comprising a 2stop disposed between the third lens and the fourth lens (Table 5(A)).
Asami’1403 does not disclose wherein the fourth 3lens and the fifth lens are cemented together.
However, Bao teaches a similar lens system (Abst.) wherein the fourth lens and the fifth lens are cemented together (Table 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date to combine Asami’1403 and Bao such that the fourth and fifth lenses were cemented together motivated by improving image aberration correction ([0010])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872